Exhibit 99.1 Almost Family, Inc. Steve Guenthner (502) 891-1000 The Ruth Group Investor Relations Nick Laudico/Zack Kubow (646) 536-7030/7020 nlaudico@theruthgroup.com zkubow@theruthgroup.com Almost Family Reports Fourth Quarter and Full Year 2011 Results Louisville, KY, February 22, 2012 – Almost Family, Inc. (Nasdaq: AFAM), a leading regional provider of home health nursing and personal care services, announced today its financial results for the three-months and full year ended December 31, 2011. Fourth Quarter Highlights: · Net service revenues were a record $89 million for the quarter · Net income was $5.3 million, or $0.57 per diluted share · Diluted EPS includes $0.01 of expenses related to governmental inquiries, excluding which, diluted EPS would have been $0.58 · Visiting Nurse segment net revenues were $70 million, on 5% Medicare admission growth overall and 8% outside of Florida · Personal Care segment net revenues grew to $19 million from a combination of the Cambridge acquisition and 1% organic volume growth Full Year Highlights: · Net service revenues were $340 million · Net income was $20.8 million, or $2.22 per diluted share · Diluted EPS includes $0.08 of expenses related to governmental inquiries and $0.04 for acquisition costs, excluding which, diluted EPS would have been $2.34 · Visiting Nurse segment net revenues were $285 million, on 6% Medicare admission growth overall and 10% outside of Florida · Personal Care segment net revenues grew to $55 million from a combination of the Cambridge acquisition and 1% organic volume growth Comments on Results William Yarmuth, Chief Executive Officer, commented on the results: “Last year was a very challenging year for everyone in the home health business.Despite the regulatory obstacles and meaningful rate cuts we had to overcome, we are proud of the accomplishments we made during the year.We emerge from 2011 with a strong management team focused on the future and with an outstanding reputation to help us capitalize on opportunities. Almost Family Reports Fourth Quarter and Full Year 2011 Results Page 2 February 22, 2012 In the long term, we believe it will ultimately prove economically impossible for our nation to meet its commitment to provide health care for our elderly without a strong and vibrant home health industry. We believe, now more than ever, in the long-term future for home health as a key component in the cost effective delivery of health care services for America’s seniors.Consistent with our mission as Senior Advocates, we will continue working with others in the industry, CMS, MedPac, Congress and the Administration to make that future happen. While 2012 will undoubtedly present us with new challenges, we believe we are well prepared to take them on.We remain focused on improving our operations and growing our business both organically and through acquisition, supported by the highest quality caregivers in the industry and the strongest balance sheet in our history.” Fourth Quarter Financial Results Almost Family reported fourth quarter results that included: i) the favorable impact of the first full quarter of results from our Cambridge Home Health Care Holdings, Inc. (Cambridge) acquisition, which closed in early August and ii) the unfavorable impact of the 2012 and 2011 Medicare reimbursement rate cuts in the Visiting Nurse (VN) segment.The rate cuts were effective for episodes ending in the year of the rate cut.The combined effect of Medicare rate changes reduced revenue and operating income by $4.2 million and earnings per diluted share by $0.27. Net service revenues for the fourth quarter grew to $89.3 million, a 6% increase from $84.4 million reported in the fourth quarter of 2010, as a result of the Cambridge acquisition and VN segment volume growth, which were partially offset by the VN segment’s Medicare rate cuts. The fourth quarter of 2011 was the third under the new regulatory rules regarding therapy reassessments and face-to-face physician encounters for patients in our VN segment.During the quarter, the Company continued to experience softer than normal admission volumes and a decline in re-certifications.VN segment labor cost controls improved during the fourth quarter primarily in Florida from the changes in management during the second quarter, but continued to contribute to lower margins and operating income in the Company’s VN segment due to the Medicare rate cuts. Net income for the fourth quarter of 2011 was $5.3 million, or $0.57 per diluted share, down from fourth quarter of 2010 net income of $7.0 million, or $0.75 per diluted share. Fees and expenses related to governmental inquiries lowered fourth quarter 2011 EPS by approximately $0.01, without which diluted EPS would have been $0.58.For the fourth quarter of 2010, investigation costs lowered operating results by approximately $0.05, while there were no acquisition costs. Diluted EPS for the quarter were increased by $0.09 as compared to the fourth quarter of 2010 as a result of the Cambridge acquisition. Unallocated corporate overhead included approximately Almost Family Reports Fourth Quarter and Full Year 2011 Results Page 3 February 22, 2012 $289,000 of transitional expenses related to the Cambridge home office which is expected to be wound down during 2012. Diluted EPS for the quarter include a $0.01 favorable impact of a decline in our effective tax rate for the year to 39.5% from 40%, primarily due to the impact of a lower state tax rate from the Cambridge acquisition. Fourth Quarter Segment Results VN Segment fourth quarter results include the unfavorable impact of the Medicare rate cuts, volume and related issues in Florida and costs associated with new regulations for face-to-face physician encounters and therapy reassessments.As a result, VN segment fourth quarter net service revenues declined 5% to $70.4 million, from $74.3 million in the fourth quarter of 2010, while operating income before corporate expenses for the fourth quarter of 2011 declined to $11.0 million from $16.2 million reported for the fourth quarter of 2010.Medicare admissions grew 5%, of which 3% was organic, which was partially offset by a 3% decline in re-certifications.Organic VN Medicare admission growth outside Florida was 8%. Primarily as a result of our Cambridge acquisition, PC segment net service revenues grew 86% or $8.7 million in the fourth quarter of 2011 to a record $19.0 million from $10.2 million in the fourth quarter of 2010, while operating income before unallocated corporate expenses increased 97%, or $1.5 million to $3.1 million in the fourth quarter of 2011. Full Year Ended December 31, 2011 Almost Family reported full year results that included: i) the favorable impact of our acquisitions and ii) the unfavorable impact of the 2012 and 2011 Medicare reimbursement rate cuts in the VN segment.The rate cuts were effective for episodes ending in the year of the rate cut.The combined effect of Medicare rate changes reduced 2011 revenue and operating income by $15.7 million and earnings per diluted share by $1.02. Net service revenues for 2011 increased to $339.9 million, a 1.4% increase from $335.3 million in 2010, primarily due to the Cambridge acquisition and volume growth which were partially offset by the VN segment’s Medicare rate cuts. Net income for 2011 was $20.8 million, or $2.22 per diluted share, down from 2010 net income of $30.7 million, or $3.28 per diluted share. Fees and expenses related to governmental inquiries lowered both 2011 and 2010 EPS by approximately $0.08, while deal costs also lowered 2011 EPS by approximately $0.04.Deal costs did not impact 2010 EPS. Almost Family Reports Fourth Quarter and Full Year 2011 Results Page 4 February 22, 2012 Full Year Segment Results Net service revenues in the VN segment for 2011 declined to $284.5 million, a 3.5% decrease from $294.9 million in 2010, after the effect of Medicare rate cuts which were partially offset by volume growth.Medicare admissions grew 6%, of which 5% was organic, which was partially offset by a 5% decline in recertifications resulting in 1% growth in completed episodes.Organic VN Medicare admission growth outside of Florida was 10%. Operating income before corporate expenses in the VN segment for 2011 was $46.1 million, a $20.2 million decrease from $66.3 million reported for 2010 as a result of the impact of the Medicare rate cuts, volume and related issues in Florida, and the costs associated with implementing new regulations for face-to-face physician encounters and therapy reassessments, all of which combined to reduce our VN segment operating income before corporate expenses by 6.3% to 16.2% in 2011 from 22.5% in 2010. As a result of our Cambridge acquisition, PC segment net service revenues in 2011 grew 37.1% or $15.0 million to $55.3 million from $40.4 million in 2010, while operating income before unallocated corporate expenses in the PC segment also increased 52.0% to $8.4 million from $5.5 million in 2010. Regulatory Inquiries The Company is continuing to cooperate fully with investigators from the US Securities and Exchange Commission (SEC).Fees and expenses associated with these and related inquiries and their impact on the Company’s financial results are described above. Conference Call A conference call to review the results will begin at 11:00 a.m. ET on February 22, 2012, and will be hosted by William Yarmuth, Chief Executive Officer, and Steve Guenthner, Chief Financial Officer. To participate in the conference call, please dial 1-877-407-0789 (USA) or 1-201-689-8562 (International).In addition, a dial-up replay of the conference call will be available beginning February 22, 2012 at 2:00 p.m. ET and ending on March 7, 2012. The replay telephone number is 1-877-870-5176 (USA) or 1-858-384-5517 (International). Pin number 388966. A live Web cast of the call will also be available from the Investor Relations section of the corporate Web site at http://www.almostfamily.com. A Web cast replay can be accessed on the corporate Web site beginning February 22, 2012 at approximately 2:00 p.m. ET and will remain available until March 22, 2012. Almost Family Reports Fourth Quarter and Full Year 2011 Results Page 5 February 22, 2012 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Three Months Ended December 31, Year Ended December 31, Net service revenues $ Cost of service revenues (excludingdepreciation & amortization) Gross margin General and administrative expenses: Salaries and benefits Other Total general and administrative expenses Operating income Interest expense, net ) Income before income taxes Income tax expense ) Net income $ Per share amounts-basic: Average shares outstanding Net income $ Per share amounts-diluted: Average shares outstanding Net income $ Almost Family Reports Fourth Quarter and Full Year 2011 Results Page 6 February 22, 2012 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) December 31, 2011 ASSETS (UNAUDITED) December 31, 2010 CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Prepaid expenses and other current assets Deferred tax assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued other liabilities Current portion - capital leases and notes payable TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Notes payable Deferred tax liabilities Other liabilities TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY: Preferred stock, par value $0.05; authorized 2,000 shares; none issued or outstanding - - Common stock, par value $0.10; authorized 25,000; 9,381 and 9,243 issued and outstanding Treasury stock, at cost, 13 and 4 shares ) ) Additional paid-in capital Retained earnings TOTAL STOCKHOLDERS' EQUITY $ $ Almost Family Reports Fourth Quarter and Full Year 2011 Results Page 7 February 22, 2012 ALMOST FAMILY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Year Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile income to net cash provided by operating activities: Depreciation and amortization Provision for uncollectible accounts Stock-based compensation Deferred income taxes Change in certain net assets and liabilities, net of the effects of acquisitions: (Increase) decrease in: Accounts receivable ) ) Prepaid expenses and other current assets ) Other assets 55 68 (Decrease) increase in: Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Acquisitions, net of cash acquired ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options Purchase of common stock in connection with share awards ) ) Tax benefit from share awards Principal payments on capital leases and notes payable ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash payment of interest, net of amounts capitalized $ $ Cash payment of taxes Summary of non-cash investing and financing activities: Settlement of Directors Deferred Compensation Plan $ $ - Acquisitions funded by notes payable $ $ Almost Family Reports Fourth Quarter and Full Year 2011 Results Page 8 February 22, 2012 ALMOST FAMILY, INC. AND SUBSIDIARIES RESULTS OF OPERATIONS (UNAUDITED) (In thousands) Three Months Ended December 31, Change Amount % Rev Amount % Rev Amount % Net service revenues: Visiting Nurse $ % $ % $ ) -5.2 % Personal Care % Operating income before corporate expenses: Visiting Nurse % % ) -32.3 % Personal Care % ) -20.9 % Corporate expenses % % ) -8.2 % Operating income % % ) -27.3 % Interest expense, net ) % ) -0.1
